Citation Nr: 9908534	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-20 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
condition.

4.  Entitlement to an increased evaluation for a right wrist 
condition, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals, 
status post injury, of the left shoulder, currently rated as 
20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1973 to May 
1974, with unverified periods of active duty for training 
with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claims for 
service connection for a left knee condition, a left rib cage 
condition, hypertension, a low back condition and hearing 
loss.  Additionally, the RO granted service connection for a 
right wrist condition and assigned a noncompensable 
disability rating.  Finally, the RO granted service 
connection for left shoulder condition and assigned a 10 
percent disability rating.

In an October 1997 rating decision, the RO assigned a 10 
percent disability rating for the appellant's right wrist 
condition and also assigned a 20 percent disability rating 
for the left shoulder condition.  These claims remain on 
appeal as the disability evaluations are less than the 
maximum available benefits under VA laws and regulations.  AB 
v. Brown, 6 Vet.App. 35,38 (1993).  In the October 1997 
rating decision, the RO also granted service connection for a 
left rib condition and bilateral sensorineural hearing loss, 
and assigned noncompensable ratings for each disability.  
These awards of service connection constitute a full award of 
benefits and, due to the absence of a Notice of Disagreement 
regarding the assigned disability ratings, these issues are 
no longer on appeal.  Holland v. Gober, 10 Vet.App. 433 
(1997); see also Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. 
Cir. 1997).


REMAND

By letter dated in December 1998, the appellant indicated his 
desire for a personal hearing before a member of the Travel 
Board, and he indicated his preference that the hearing be 
held at the Atlanta, Georgia, Regional Office.

Accordingly, the case is again REMANDED for the following 
action:

The RO should undertake appropriate scheduling action for a 
personal hearing before a member of the Travel Board with 
consideration given to the appellant's request that such 
hearing be held at the Atlanta, Georgia, Regional Office.  
Notice should be sent to the appellant and to his 
representative, in accordance with applicable regulations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


